Citation Nr: 1227235	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  05-07 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.
Procedural History

The Veteran filed his original claim of entitlement to service connection for a back disorder in November 1981.  A March 1982 rating decision denied the Veteran's claim.  In June 1982, the Veteran submitted a notice of disagreement (NOD) with this determination, and timely perfected his appeal in March 1983.  A subsequent November 1984 Board decision denied the claim.

In June 2004, the Veteran petitioned to reopen his claim of entitlement to service connection for a back disorder.  An August 2004 rating decision (the subject of this appeal) declined to reopen the claim.  In September 2004, the Veteran submitted a NOD, and timely perfected his appeal in March 2005.

In June 2007, the Board remanded the claim to the Appeals Management Center (AMC) to obtain the records associated with the Veteran's successful claim for disability benefits from the Social Security Administration (SSA).  Upon the claims return to the Board in August 2009, the Veteran's claim was reopened and again remanded to the AMC to obtain outstanding medical treatment records and to provide the Veteran with a VA examination.  In September 2011, the Board sought clarification of the medical opinion provided in the VA examination report.  Such development having been accomplished, the claim is now returned to the Board for adjudication.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently suffers from a back disorder that is the result of a disease or injury incurred in active duty service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter dated in June 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  Notice letters dated in March 2006 and September 2009 informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although these letters were not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided ample to respond with additional argument and evidence, the claim was readjudicated, and additional supplemental statements of the case were provided to the Veteran in July 2008, August 2010, and June 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The records associated with the Veteran's successful claim for SSA disability benefits have also been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in October 2009, with a subsequent October 2011 addendum, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its June 2007, August 2009, and September 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC obtained the Veteran's SSA records, obtained any outstanding available treatment records,  and scheduled the Veteran for a medical examination, which he attended.  The AMC later issued supplemental statements of the case in May 2006, July 2008, August 2010, and June 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandate of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from a back disorder that is the result of a disease or injury incurred in active duty service.  Specifically, the Veteran contends that in his capacity as a track vehicle mechanic, he fell from tanks on two occasions, injuring his back.  He alleges that these in-service injuries led to his current back diagnoses. 

Relevant Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, however, there is no presumed service connection because arthritis of the low back was not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for his claimed disabilities on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

Initially, the Board notes that the Veteran has diagnoses of: (1)low back strain; (2) cervical and lumbar myositis; (3) cervical and lumbar degenerative joint disease; (4) multilevel cervical disc disease with bulging disc at C2-C3, C3-C4, C4-C5, C5-C6, and C6-C7; (5) lumbar disc disease with bulging disc at L5-S1; (6) schmorl nodes at T11-T12 and T12-L1 levels; and (7) clinical evidence of neuropathy.  See VA General Examination Report, July 20, 2005.  Accordingly, the Veteran has satisfied element (1), current diagnosis, set forth under Davidson and Shedden.  See Davidson and Shedden, supra.

Review of the Veteran's service treatment and personnel records reveals that, upon enlistment, clinical examination noted his spine to be normal.  The Veteran noted that he was "in good health" and taking no medication.  He also indicated that he did not suffer from any recurrent back pain.  See Standard Forms (SFs) 88 & 93, Service Entrance Examination Reports, September 4, 1973.  In July 1975, the Veteran complained of back pain.  Specifically, he complained of tightening and aching of the low back, especially after exercise, prolonged sitting, and late in the afternoon and evening.  The Veteran noted that he had done work involving a partial stoop for approximately eight days when the pain began.  The impression was back strain.  See Service Treatment Record, July 21, 1975.  In November 1975, the Veteran was seen with complaints of recurrent hip pain with occasional radiation of pain to the low back and knees.  There was no history of trauma.  See Service Treatment Record, November 26, 1975.  Upon separation, clinical examination noted the Veteran's spine to be normal.  The Veteran noted that he was in "good" health.  He also indicated that he did not suffer from any recurrent back pain.  See SFs 88 & 93, Service Separation Examination Reports, August 25, 1976.  As such, the Board finds that the Veteran's complaints of low back pain satisfy element (2), in-service disease or injury, set forth under Davidson and Shedden.  See Davidson and Shedden, supra.

Following the Veteran's 1976 discharge from service, the first medical evidence of low back pain was in 1981, when the Veteran sought treatment for low back pain.  The associated radiographic report of the lumbosacral spine revealed straightening of the normal lumbar curvature with dextroscoliosis, probably on the basis of a regional muscle spasm.  No vertebral body pathology were noted and the intervertebral spaces were well preserved.  See VA Treatment Record, October 27, 1981.  In a letter dated in July 1996, F.R.V., M.D. stated that he treated the Veteran in July 1996, with a three day history of pain of severe intensity in the lumbar sacral region.  The radiological study detected degenerative disease of the L4-L5 disk.  The Veteran was also restricted from lifting heavy objects.  See Private Treatment Record, F.R.V., M.D., July 23, 1996.  These private reports did not address a possible nexus between the diagnoses and events which occurred in service. 

In July 2005, the Veteran was provided with a general VA examination in conjunction with his claim for VA pension benefits.  At that time, the Veteran complained of low back pain since active duty service, which radiated down both legs.  He also experienced pain when lifting heavy weight, prolonged sitting, and prolonged walking.  The VA examiner diagnosed the Veteran with cervical and lumbar myositis, cervical and lumbar degenerative joint disease, multilevel cervical disc disease with bulging disc at C2-C3, C3-C4, C4-C5, C5-C6, and C6-C7, lumbar disc disease with bulging disc at L5-S1, schmorl nodes at T11-T12 and T12-L1 levels, and clinical evidence of neuropathy.  See VA General Examination Report, July 20, 2005.  

Turning to crucial Shedden element (3), nexus, the evidence of record consists of opinions both in support of and against the Veteran's claim.  The Board is free to favor one opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran was provided with a VA spine examination in October 2009.  At that time, the Veteran stated that he experienced chronic upper back pain, which was secondary to lifting heavy equipment while on active duty.  The VA examiner noted that a private August 2009 lumbar computed tomography scan revealed posterior disc bulge at several levels, more prominent at L4-5 toward the right side, resulting in right existing nerve root impingement.  There was also evidence of left nephrolilithiasis and diverticulosis.  Cervical spine x-rays revealed spondylosis and intervertebral osteochondral changes of the lower cervical spine.  There was also straightening of the cervical lordosis, was noted as possibly related to positioning versus muscle spasm.  Lumbar spine x-rays revealed osteopenia, mild spondylosis, and curvature of the lumbar spine with convexity to the right, which was noted as possibly related to positioning versus mild dextroscoliosis.  The VA examiner diagnosed the Veteran with cervical myositis, cervical muscle spasm, cervical spondylosis, cervical disc disease and posterior disc protrusion at multiple levels, lumbar posterior disc bulge at several levels, mild lumbar spondylosis, and lumbar muscle spasm.  See VA Spine Examination Report, October 9, 2009.

Upon a thorough review of the Veteran's complete VA claims file, including his service treatment records, VA and private treatment records, the VA examiner opined that there was no evidence in the service medical records that the Veteran had a back injury or complaints of back pain while in service between 1973 and 1976.  The first evidence of complaint of back pain was in 1981, more than five years after the Veteran was discharged from service.  Even at that time, the VA examiner noted that the Veteran was only diagnosed with muscle spasm.  Overall, the VA examiner concluded that the Veteran's back problems were related to the aging process, which was not related to service.  As such, it was the VA examiner's opinion that the Veteran's back pain was less likely than not caused by or a result of service or any other way causally related to service.  Id.

An October 2011 addendum to the October 2009 VA spine examination report noted that the service medical record, dated July 21, 1975, was reviewed.  At that time, the VA examiner noted that the Veteran was diagnosed with back strain for which proper treatment was given.  In November 1975, the Veteran complained of left hip pain that radiated to his low back and knee (he was diagnosed with left hip pain).  He was provided with anti-inflammatory medication and muscle relaxants with good results.  The VA examiner stated that there was no evidence in the service, VA or private treatment records that the Veteran remained with low back pain within one year of his discharge from service.  Rather, it was determined that the low back pain the Veteran experienced in service was acute and transitory, which improved with proper treatment.  Again, the VA examiner concluded that it was less likely than not that the Veteran's current back disorders are the result of his time in active duty service.  See VA Spine Examination Report Addendum, October 31, 2011.

The Board finds the VA examination conducted in October 2009 (and the subsequent October 2011 addendum), to be of significant probative value.  In that regard, the Board finds the medical opinions to be credible, competent, and probative.  The VA examiner considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's back disabilities were not caused by or a result of his military service.  Further, a complete and thorough rationale is provided for the opinion rendered.  The VA examiner's conclusion is fully explained and consistent with the credible evidence of record.  The VA examiner clearly concluded that the Veteran did not incur a chronic low back disability during his military service, but that his current disabilities developed at some point after service and more likely were the result of aging.  He also noted that the in-service complaints of pain in the lumbar area were properly treated to the point of improvement.  As such, the VA examiner did discuss and conclude that the Veteran's current back disabilities were not caused or aggravated by his military service.  

The only remaining evidence in support of the Veteran's claim consists of his lay statements alleging that his current low back disabilities are related to his alleged falls in service.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his in-service falls and his resulting back pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Further, the Board notes the September 2005 SSA disability determination report, in which the Veteran clearly indicated that he was required to perform a significant amount of physical activity in conjunction with his employment, to include lifting heavy objects and standing for long periods of time.  See SSA Disability Determination, September 23, 2005.  This report casts further doubt upon the Veteran's claim that lifting heavy items and two alleged falls his active duty service more than 30 years ago, were the cause of his current back problems.  As such, the Board does not find the Veteran's lay statements to be of significant probative value.

In summary, the Board concludes that there is no credible lay evidence of a continuity of symptomatology since service and no competent medical evidence linking the claimed disability to service.  As noted, no medical opinion has attributed the Veteran's current back disabilities to his military service; indeed, the only competent medical opinion of record concluded that such a link was less likely than not.  As noted, the 2009 VA examiner specifically considered the Veteran's reports of in-service back pain, but concluded that such pain or injury less likely as not caused or aggravated his current low back disability, based on multiple factors discussed above.  In particular, the VA examiner provided a thorough rationale for this opinion.  As such, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a back disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


